Name: Commission Implementing Decision (EU) 2015/568 of 7 April 2015 amending Annex I to Implementing Decision 2012/725/EU as regards the definition of bovine lactoferrin (notified under document C(2015) 2173)
 Type: Decision_IMPL
 Subject Matter: marketing;  foodstuff;  processed agricultural produce
 Date Published: 2015-04-09

 9.4.2015 EN Official Journal of the European Union L 93/71 COMMISSION IMPLEMENTING DECISION (EU) 2015/568 of 7 April 2015 amending Annex I to Implementing Decision 2012/725/EU as regards the definition of bovine lactoferrin (notified under document C(2015) 2173) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 258/97 of the European Parliament and of the Council of 27 January 1997 concerning novel foods and novel food ingredients (1), and in particular Article 7 thereof, Whereas: (1) Commission Implementing Decision 2012/725/EU (2) authorises the placing on the market of bovine lactoferrin as a novel food ingredient. (2) Annex I to Implementing Decision 2012/725/EU lays down the specifications for bovine lactoferrin. Those specifications contain a definition of bovine lactoferrin. This definition should be amended to better describe the authorised novel food ingredient. (3) Implementing Decision 2012/725/EU should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Annex I to Implementing Decision 2012/725/EU, the definition of bovine lactoferrin is replaced by the following: Bovine lactoferrin (bLF) is a protein that occurs naturally in cow's milk. It is an iron-binding glycoprotein of approximately 77 kDa and consists of a single polypeptide chain of 689 amino acids. bLF is isolated from skimmed milk or cheese whey via ion exchange and subsequent ultra-filtration steps. Finally it is dried by freeze drying or spraying and the large particles are sieved out. Article 2 This Decision is addressed to Morinaga Milk Industry Co., Ltd, 33-1, Shiba 3-chome, Minato-ku, Tokyo 108-8384, Japan. Done at Brussels, 7 April 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 43, 14.2.1997, p. 1. (2) Commission Implementing Decision 2012/725/EU of 22 November 2012 authorising the placing on the market of bovine lactoferrin as a novel food ingredient under Regulation (EC) No 258/97 of the European Parliament and of the Council (Morinaga) (OJ L 327, 27.11.2012, p. 46).